Citation Nr: 0732475	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-02 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected residuals of fractured nose.  

2.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected chronic ethmoid and maxillary 
sinusitis, status post bilateral partial ethmoidextomy, nasal 
septoplasty, and maxillary antrostomy and sphenoidotomies 
(sinusitis).  

3.  Entitlement to service connection for claimed nerve 
damage.  



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the RO in Cleveland, Ohio that denied an increased rating for 
the veteran's service-connected sinusitis and residuals of 
fractured nose.  The RO also denied service connection for 
nerve damage.  

In his January 2005 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge at the RO.  

The RO scheduled the hearing for August 2007.  In July 2007, 
the veteran withdrew his request for a hearing and, since 
that time, has not requested the opportunity to testify at 
another Board hearing.  In light of the above, the Board 
finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704.  


FINDINGS OF FACT

1.  The service-connected residuals of the nasal fracture is 
not shown to be productive of 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  

2.  The service-connected sinusitis is currently evaluated at 
the maximum 50 percent evaluation assignable under Diagnostic 
Code 6513.  

3.  The veteran currently is not shown to have any nerve 
damage due to an event or incident of his period of active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for service-connected residuals of nasal fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97 including 
Diagnostic Code 6502 (2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97 including 
Diagnostic Code 6513 (2007).  

3.  The veteran does not have a disability manifested by 
nerve damage due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2007)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

In the present case, the RO, in letters dated in July 2004, 
March 2006, and March and July 2007, provided the veteran 
with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), including information regarding 
disability ratings and effective dates if a claim is granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was furnished notice of the types of evidence 
needed in order to substantiate his claims, and the veteran 
was also generally invited to send information or evidence to 
VA that may support his claims.  In addition, the veteran was 
advised of the basic law and regulations governing his 
claims, the basis for the decisions regarding his claims, and 
specifically informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.  

For the reasons above, the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service private and VA medical records, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Increased ratings.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2006).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2006).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  


A.	 Entitlement to a compensable evaluation for residuals 
of
 nasal fracture.

First, the veteran contends that his service-connected 
residuals of fractured nose should receive a higher 
evaluation.  

The veteran's residuals of nasal fracture is currently 
evaluated as noncompensable under Diagnostic Code 6502.  
Under this code, deviation of the nasal septum is evaluated 
at a maximum 10 percent if the disability is productive of 50 
percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side.  

The medical evidence in this case primarily consists of a 
February 2005 VA examination.  The examiner indicated that 
the veteran's claims file had been reviewed in connection 
with the examination.  The examiner noted that the veteran 
has had over eight sinus operations and continues to have 
facial pressure and nasal congestion despite medical and 
surgical therapy.  

The veteran also complained of facial pain, mostly right-
sided in the forehead area.  Upon examination, the veteran 
was noted to have widely patent sinuses with the standard 
post-surgical changes from the operations.  There was no 
evidence of infection or blockage of his sinuses.  The 
veteran's nasal septum was noted to be straight and his 
airway patent.  

The examiner, however, noted slightly hypertrophied turbines, 
but indicated that the veteran has a reasonable nasal airway.   
The veteran's right supraorbital area was tender to firm 
palpation.  A CT scan showed evidence of surgical procedures, 
but no evidence of current sinusitis or chronic infection.  

The examiner stated that he did not have a good explanation 
for the nasal congestion and facial pain.  The examiner 
indicated that the veteran's sinus disease appeared well-
controlled and that his sinuses looked good.

Based on the foregoing, the Board finds that a compensable 
evaluation for the veteran's residuals of nasal fracture is 
not warranted.  Under Diagnostic Code 6502 a higher 
evaluation must be supported by evidence of 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side.  There is no evidence of such 
blockage in this case. A higher evaluation under this 
Diagnostic Code is not therefore available.  


B.  Entitlement to an evaluation in excess of 50 percent 
for 
service-connected sinusitis.

Next, the veteran contends that his service-connected 
sinusitis should receive a higher evaluation.  

In this case, the veteran's sinusitis is evaluated as 50 
percent disabling under Diagnostic Code 6513.  Under this 
code, a noncompensable evaluation is awarded where the 
condition is detected by x-ray only.  A 10 percent evaluation 
for sinusitis is warranted where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  

A maximum 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

In this case, the veteran is currently in receipt of the 
maximum evaluation for his sinusitis.  A higher evaluation is 
therefore not available.  The claim for a higher schedular 
rating must be denied by operation of law.  


C.  Extraschedular analysis.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's 
disabilities so as to warrant assignment of a higher 
evaluation on an extraschedular basis.  In this regard, the 
Board notes that there is no showing that the veteran's 
disabilities have resulted in marked interference with 
employment.  

In addition, there is no showing that the disabilities have 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


II.  Service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Here, the veteran seeks compensation benefits for nerve 
damage.  Specifically, the veteran contends that he has 
neurological difficulty, to include headaches, secondary to 
his service-connected sinusitis.  

The post-service treatment records indicate that the veteran 
has been treated for headaches and sinus pain.  

In order to determine whether the veteran suffers from a 
neurological condition that is the result of his service or  
service-connected disability, the veteran was afforded a VA 
examination dated in February 2005.  

The examiner indicated that the claims file had been reviewed 
in connection with the examination.  The veteran noted neck 
pain and headaches that began in 1992 at approximately the 
same time that he began experiencing problems with his 
sinuses.  The veteran's history of sinusitis and multiple 
operations was noted.  

The veteran stated that the headache pain was daily and 
progressed from his right medial upper lid in the infra-
orbital region and spreads to the right frontaloparietal 
area, and then ultimately down his neck, where it made the 
muscles on the right side of his neck and back stiff and 
sore.  Severe headaches could occur once or twice a month.  

After examination, the examiner stated that the veteran had a 
normal neurological examination.  His headaches were 
determined to be associated with the veteran's sinusitis.  

Regarding a neurological connection to the veteran's 
sinusitis, the examiner stated that "[t]here [was] nothing 
on exam to indicate a neurological connection or that he 
ha[d] neurological difficulties secondary to sinusitis."  

Based on the foregoing, the Board finds that the veteran's 
claims of service connection for nerve damage must be denied.  
The veteran has not been diagnosed with nerve damage or a 
neurological condition.  

While the recent examiner did note headaches and residuals of 
the veteran's sinusitis, the examiner noted that the veteran 
had a normal neurological examination and that there was 
nothing on examination to indicate a neurological connection 
or that he has neurological difficulties secondary to 
sinusitis.  

In this regard, the Board notes that without a current 
diagnosis of disability, a claim of service connection for 
any such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

While the veteran may feel that he has a separate 
neurological disability that is related to his service, the 
Board notes that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In this case, the medical evidence is against a finding that 
the veteran has nerve damage that is related to or had its 
onset in service, or is secondary to a service-connected 
disability.  Service connection for this condition must 
therefore be denied.  


ORDER

An increased, compensable evaluation for the service-
connected residuals of fractured nose is denied.  

An increased evaluation in excess of 50 percent for the 
service-connected sinusitis is denied.  

Service connection for claimed nerve damage is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


